Exhibit 10.3

DESCRIPTION OF INDEPENDENT DIRECTOR COMPENSATION

Effective May 7, 2014, each independent director of Quintiles Transnational
Holdings Inc. (the “Company”) will receive an annual cash retainer of $65,000,
paid quarterly, and $2,250 for each meeting of the Company’s Board of Directors
(the “Board”) he or she attends in person or by teleconference. The Company will
also pay the chair of its Audit Committee an additional $20,000 annual retainer,
paid quarterly, and pay those directors who serve as chairs of its other Board
committees an additional $15,000 annual retainer, paid quarterly. The Company
will also reimburse reasonable travel expenses and other out-of-pocket costs
incurred in connection with attendance at meetings of the Board by each of the
independent directors.

The independent directors will also receive annual equity grants with an
aggregate economic value of $165,000, with 75% of the grant value delivered in
the form of stock options and 25% of the grant value delivered in the form of
restricted stock units (subject to such limitations in value or grant size
imposed by the Company’s 2013 Stock Incentive Plan). Independent directors may
also be eligible for an additional equity award, in an amount to be determined,
upon joining the Board.